Opinion filed July 19, 2007 















 








 




Opinion filed July 19, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00100-CR 
                                                    __________
 
                                  BRIAN KEITH VALLES, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                               On
Appeal from the County Court
 
                                                          Gaines
  County, Texas
 
                                                   Trial
Court Cause No.  15323
 

 
                                                                   O
P I N I O N
The jury
convicted Brian Keith Valles of driving while intoxicated as a subsequent
offense. On April 16, 2007, the trial court placed appellant on community
supervision for one year and assessed a $911.25 fine.  We dismiss the appeal.




Appellant
was represented by retained counsel at appeal. 
Appellant did not file an affidavit of inability to pay costs on appeal
pursuant to Tex. R. App. P. 20.2.  Both the clerk of the trial court and the
court reporter have advised this court in writing that appellant has failed to
make arrangements to pay for the record on appeal.  On June 22, 2007, the clerk of this court
wrote appellant directing him to forward to this court by July 9, 2007, proof
of payment for the appellate record and advising him that failure to do so
could result in the dismissal of the appeal. 
There has been no response to our June 22 letter.
The
failure to file the appellate record appears to be due to appellant=s actions. 
Therefore, the appeal is dismissed. 
Tex. R. App. P. 37.3(b).
 
PER
CURIAM
 
July 19, 2007
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.